Exhibit 10.24

 

DESCRIPTION OF CERTAIN COMPENSATORY ARRANGEMENTS

BETWEEN REGISTRANT AND EXECUTIVE OFFICERS

 

Leased Automobiles

 

Varian, Inc. (“the Company”) leases an automobile for the each of its executive
officers, subject to certain lease “cap” limitations that vary by executive
officer. The Company reimburses the executive officer for all fuel, maintenance
and repairs costs for the leased automobile, and the Company insures the
automobile under its insurance programs. The Company also reimburses the
executive officer (by way of a “gross-up” payment) for taxes on income that is
imputed to the executive officer for the personal use of the automobile.